Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 4, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12, M11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "deflecting mechanism" in claim 1, "issuing device" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the language "a step configured to convey the transport goods over said step" is confusing. It is unclear how the step is configured to convey goods over itself. Does the step actually convey the goods, or are the goods conveyed over the step by some other element?
Regarding Claim(s) 6, the phrase "can be" renders the claim indefinite because it is unclear if the language following the phrase is required by the claim scope.
Claim 9 is indefinite because the claim language appears redundant. A conveyor is a conveying device; therefore, the claim scope is unclear.
Claims 2-14 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 6, 9, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler (US Pub 20140041991 A1).
Regarding Claim(s) 1, Winkler (US Pub. 20140041991 A1) teaches a storage apparatus for transport goods or packages, the storage apparatus comprising: a first conveyor (conveyor 26-1) and a second conveyor (conveyor 26-2); a deflecting mechanism (cross conveyor 16) for deflecting transport goods conveyed by said first conveyor to said second conveyor; a motor configuration for motorized driving of at least one of said first conveyor or said second conveyor (Para 56 discloses the conveyors are endless rotating belt conveyor, therefore, a motor configuration is implied in order to rotate the belts); and a step (66) configured to convey the transport goods over said step, said step configured to aid in vertically compressing the transport goods by the storage apparatus. As broadly recited, the step is configured to aid in vertically compressing the transport goods. The step provides a vertical difference between the deflecting mechanism and the second conveyor; therefore, goods could potentially be compressed. The claim language does not require the goods to actually be compressed, only that the step be configured to aid in compressing the transport goods.
Regarding Claim(s) 2, the step is disposed between the deflecting mechanism and second conveyor (as seen in Figure 1).
Regarding Claim(s) 3, said motor configuration is configured for motorized driving of said deflecting mechanism (the deflecting mechanism is a conveyor, which implies motorized driving).
Regarding Claim(s) 4, the second conveyor extends at least substantially parallel to the first conveyor (as seen in Figures 1 and 3).
Regarding Claim(s) 6, said second conveyor drives the transport goods to a second end of said second conveyor at which the transport goods can be issued from the storage apparatus in a discharge operating mode of the storage apparatus. The goods are transported from conveyor (26-2) to identification device (14), which is considered a discharge operating mode.
Regarding Claim(s) 9, the first conveyor includes at least one conveying device (a conveyor is a conveying device).
Regarding Claim(s) 12, Winkler et al. teaches an issuing device (the exit end of device 14).
Regarding Claim(s) 13, Winkler et al. teaches two side walls each disposed on a respective one of two opposing longitudinal sides of said first conveyor, one of said two side walls ending at a predefined spacing from said deflecting mechanism. Figure 1 shows walls on each side of the conveyor (26-1). The walls end at a predefined spacing from the deflecting mechanism.
Regarding Claim(s) 15, Winkler et al. teaches a method for storing transport goods or packages, the method comprising: using a motor configuration for motorized driving of a first conveyor (26-1) and a second conveyor (26-2); using a deflecting mechanism (16) for deflecting transport goods conveyed by the first conveyor onto the second conveyor; and conveying the transport goods over a step (66) for vertical compression. The phrase "for vertical compression" is not given patentable weight because the phrase is considered to be a recitation of the intended result of the positively recited method step of "conveying the transport goods over a step". See MPEP 2111.04(I).
Claim(s) 1-3, 6, 8, 9, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (USPN 3658322).
Regarding Claim(s) 1, Martin (USPN 3658322) teaches a storage apparatus for transport goods or packages, the storage apparatus comprising: a first conveyor (conveyor 13) and a second conveyor (conveyor 16); a deflecting mechanism (take off 14) for deflecting transport goods conveyed by said first conveyor to said second conveyor; a motor configuration (motors 18, 19) for motorized driving of at least one of said first conveyor or said second conveyor (motor 19 drives conveyor 16); and a step configured to convey the transport goods over said step, said step configured to aid in vertically compressing the transport goods by the storage apparatus. There is a vertical step between take off (14) and conveyor (16), and goods are compressed by shingling on conveyor (16).
Regarding Claim(s) 2, the step is disposed between deflecting mechanism (take off 14) and said second conveyor (conveyor 16).
Regarding Claim(s) 3, said motor configuration is configured for motorized driving of said deflecting mechanism (motor 18 drives take off 14).
Regarding Claim(s) 6, said second conveyor drives the transport goods to a second end of said second conveyor at which the transport goods can be issued from the storage apparatus in a discharge operating mode of the storage apparatus. The goods are transported from conveyor (16) to conveyor (17), which is considered a discharge operating mode.
Regarding Claim(s) 8, Martin teaches a control device (tachometer control 27) configured to receive information, provided from outside of the storage apparatus, with respect to incoming transport goods, said control device configured to control said motor configuration based on the received information. The tachometer control receives information in the form of rotational 
Regarding Claim(s) 9, the first conveyor includes at least one conveying device (a conveyor is a conveying device).
Regarding Claim(s) 12, Martin teaches an issuing device (the exit end of conveyor 17).
Regarding Claim(s) 13, Martin teaches two side walls each disposed on a respective one of two opposing longitudinal sides of said first conveyor, one of said two side walls ending at a predefined spacing from said deflecting mechanism. Figure 1 shows walls on each side of the conveyor (13). The walls end at a predefined spacing from the deflecting mechanism.
Regarding Claim(s) 15, Martin teaches a method for storing transport goods or packages, the method comprising: using a motor configuration (motors 18,19) for motorized driving of a first conveyor (conveyor 13) and a second conveyor (conveyor 16); using a deflecting mechanism (take off 14) for deflecting transport goods conveyed by the first conveyor onto the second conveyor; and conveying the transport goods over a step for vertical compression (there is a step between take off 14 and conveyor 16). The phrase "for vertical compression" is not given patentable weight because the phrase is considered to be a recitation of the intended result of the positively recited method step of "conveying the transport goods over a step". See MPEP 2111.04(I). That being said, Martin does teach vertical compression of the goods, as the goods are shingled on conveyor (16).
Claim(s) 1-4, 6-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (USPN 10781053), with an effective filing date of December 13, 2018.
Regarding Claim(s) 1, Zhao et al. teaches a storage apparatus for transport goods or packages, the storage apparatus comprising: a first conveyor (module 130B) and a second 
Regarding Claim(s) 2, the step is disposed between the deflecting mechanism and second conveyor (as seen in Figure 2A).
Regarding Claim(s) 3, said motor configuration is configured for motorized driving of said deflecting mechanism (the module 130C has a motor 152; therefore, it is configured for motorized driving).
Regarding Claim(s) 4, the second conveyor extends at least substantially parallel to the first conveyor (as seen in Figures 2A, 2B, 2C).
Regarding Claim(s) 6, said second conveyor drives the transport goods to a second end of said second conveyor at which the transport goods can be issued from the storage apparatus in a discharge operating mode of the storage apparatus. The goods are transported from the second conveyor (module 130D) to another conveyor (module 130E), which is considered a discharge operating mode.
Regarding Claim(s) 7, Zhao et al. teaches a sensor device (154) for detecting transport goods, and a control device (102,140,150) configured to control said motor configuration based on a detection of the transport goods by said sensor device [Col 5:37-Col 6:17].
Regarding Claim(s) 8, Zhao et al. teaches a control device (102,140,150, 160) configured to receive information, provided from outside of the storage apparatus, with respect to incoming transport goods, said control device configured to control said motor configuration based on the received information. At Col. 19:42-Col. 20:7, Zhao et al. discloses controlling the modules based on a scan of incoming items, which is considered information provided from outside the storage apparatus and controlling the motor configuration based on the information.
Regarding Claim(s) 9, the first conveyor includes at least one conveying device (a conveyor is a conveying device).
Regarding Claim(s) 10, said second conveyor includes at least two conveying devices (130D, 130E) configured to be driven independently of each other by said motor configuration. At Col. 5:44, Zhao et al. discloses each module is independently controlled.
Regarding Claim(s) 11, Zhao et al. discloses a further deflecting mechanism (module 130F)
Regarding Claim(s) 12, Zhao et al. teaches an issuing device (the exit end of module 130N).
Regarding Claim(s) 13, Zhao et al. teaches two side walls each disposed on a respective one of two opposing longitudinal sides of said first conveyor, one of said two side walls ending at a predefined spacing from said deflecting mechanism. Figure 2A shows walls on each side of the conveyor (module 130B). The walls end at a predefined spacing from the deflecting mechanism.
Regarding Claim(s) 14, Zhao et al. teaches at least one further conveyor (module 130G) configured to be driven by said motor configuration, and a further deflecting mechanism (module 130F) for deflecting transport goods conveyed by said second conveyor onto said at least one further conveyor.
Regarding Claim(s) 15, Zhao et al. a method for storing transport goods or packages, the method comprising: using a motor configuration (motors 152) for motorized driving of a first conveyor (module 130B) and a second conveyor (module 130C); using a deflecting mechanism (module 130C) for deflecting transport goods conveyed by the first conveyor onto the second conveyor; and conveying the transport goods over a step for vertical compression. There is a vertical difference between the deflecting mechanism (module 130C) and the second conveyor (module 130D), therefore, there is a step. The phrase "for vertical compression" is not given patentable weight because the phrase is considered to be a recitation of the intended result of the positively recited method step of "conveying the transport goods over a step". See MPEP 2111.04(I).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651